                Case 3:16-bk-04615-JAF                      Doc 65       Filed 06/29/21           Page 1 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION
In Re:                                                                            3:16-bk-04615-JAF
ANTHONY D ALBERTIE and                                                            Chapter 13
LASHAWN M ALBERTIE
                 Debtors                                /

   TRUSTEE'S NOTICE OF INTENT NOT TO MAKE FURTHER DISBURSEMENTS TO
    CLAIM FILED BY DUVAL COUNTY TAX COLLECTOR ( CLAIM NUMBER 10)


                  NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING
If you object to the relief requested in this paper you must file a response with the Clerk of Court at 300 North Hogan Street,
Suite 3-150, Jacksonville, Florida 32202 and mail a copy to the moving party at Douglas W. Neway, Chapter 13 Trustee, P.O.
Box 4308, Jacksonville, Florida 32201-4308 within 21 days from the date of the attached proof of service, plus an additional
three days if this paper was served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you of a hearing date or the Court will
consider the response and grant or deny the relief requested in this paper without a hearing. If you do not file a response within
the time permitted, the Court will consider that you do not oppose the relief requested in the paper, and the Court may grant or
deny the relief requested without further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have one. If the paper is an objection to your
claim in this bankruptcy case, your claim may be reduced, modified, or eliminated if you do not timely file and serve a response.


     COMES NOW Douglas W. Neway, Chapter 13 Standing Trustee and files this Notice of

Intent Not to Make Further Disbursements on Claim number 10 as follows:

     1. Pursuant to the Order Confirming Chapter 13 Plan entered on September 28, 2017,

DUVAL COUNTY TAX COLLECTOR was to be paid over the life of the Debtors' 60 month

plan.

     2. To date, the Trustee has disbursed a total sum of $3,549.07 to the above named creditor

relative to Claim number 10 in this case.

     3. By correspondence dated May 19, 2021, the above named creditor advised the Trustee that

it had received full redemption of this claim and a check or checks were returned by the above

named creditor to the Trustee.
            Case 3:16-bk-04615-JAF            Doc 65   Filed 06/29/21      Page 2 of 5




   4. The Trustee hereby gives notice to the Debtors that since Claim 10 is paid in this case, the

Trustee will no longer disburse to Claim 10. Instead, the Trustee will disburse those monies

earmarked in the Confirmed Plan for Claim 10 to the other claims in this case. Should the

Debtors desire to modify the Order Confirming Chapter 13 Plan so as to designate with

specificity the claims to which the additional funds should be directed, a Motion to Modify the

Order Confirming the Chapter 13 Plan should be filed immediately.

   5. If within 21 days of the date of this Notice, no action is taken by the Debtors, the claim

will be deemed withdrawn and any funds earmarked for payment on this claim will be disbursed

to the unsecured class on a pro rata basis.

   6. Unless a timely objection is filed, this Notice is deemed a modification of the confirmed

plan pursuant to 11 U.S.C. Section 1329.




     Respectfully submitted on June 29, 2021.


                                                          /s/ Douglas W. Neway
                                                          DOUGLAS W. NEWAY, Trustee
                                                          Florida Bar No. 709948
                                                          Post Office Box 4308
                                                          Jacksonville, Florida 32201-4308
                                                          Phone: (904) 358-6465
                                                          Fax: (904) 634-0038


                                CERTIFICATE OF SERVICE

       I hereby certify a true and correct copy of the foregoing was served by electronic
transmission, facsimilie transmission, and/or U. S. Mail on June 29, 2021 on all interested parties.


                                                           /s/ Douglas W. Neway
                                                           ________________________________
                                                           DOUGLAS W. NEWAY, TRUSTEE
                                 Case 3:16-bk-04615-JAF       Doc 65         Filed 06/29/21   Page 3 of 5
Label Matrix for local noticing                Anthony D Albertie                              LaShawn M. Albertie
113A-3                                         321 W. 60th Street                              321 W. 60th Street
Case 3:16-bk-04615-JAF                         Jacksonville, FL 32208-4507                     Jacksonville, FL 32208-4507
Middle District of Florida
Jacksonville
Tue Jun 29 11:11:52 EDT 2021
Ciras, LLC                                     Duval County Tax Collector                      PERITUS PORTFOLIO SERVICES II, LLC, LLC/Woll
c/o Richard B. Storfer                         Office of General Counsel                       PO BOX 141419
Rice Pugatch Robinson & Schiler, P.A.          c/o Wendy Mummaw                                Irving, Tx 75014-1419
101 Northeast 3rd Avenue                       117 West Duval Street
Suite 1800                                     Suite 480
Ft. Lauderdale, FL 33301-1252                  Jacksonville, FL 32202-3734
PRA Receivables Management LLC                 Tempoe, LLC, d/b/a WhyNotLeaseIt                Advanced America
POB 41067                                      720 E Pete Rose Way                             4347 University Blvd S #6
Norfolk, VA 23541-1067                         Suite 400                                       Jacksonville, FL 32216-4966
                                               Cincinnati, Oh 45202-3576


Alliance One                                   Buddy’s Home Furnishings                        CBCS
P.O. Box 3100                                  5201 Norwood Avenue                             P.O. Box 2589
Southeastern, PA 19398-3100                    Jacksonville, FL 32208-5004                     Columbus, OH 43216-2589



Capital One                                    Capital One Bank USA NA                         Cash Advance
Po Box 30285                                   PO Box 71083                                    1124 Dunn Avenue
Salt Lake City, UT 84130-0285                  Charlotte, NC 28272-1083                        Jacksonville, FL 32218-4832



Chrysler Capital -                             Chrysler Capital                                Ciras, LLC -
P.O. Box 961278                                PO Box 961275                                   c/o Kevin W. Harper Investments, Inc
Fort Worth, TX 76161-0278                      Fort Worth, TX 76161-0275                       3000 Smoot Road , Suite A
                                                                                               Smoot, WV 24977-9602


Circas, LLC                                    City of Jacksonville                            Comcast
3000 Smoot Road                                117 West Duval Street Ste. 480                  P.O. Box 530099
Smoot, WV 24977-9602                           Jacksonville, FL 32202-5721                     Atlanta, GA 30353-0099



Credit Coll                                    Credit Solutions LLC                            Duval County Tax Collector -
PO Box 9134                                    2277 Thunderstick Drive                         231 E. Forsyth Street
Needham Heights, MA 02494-9134                 Lexington, KY 40505-4878                        Room 130
                                                                                               Jacksonville, FL 32202-3380


Duval County Tax Collector                     (p)FIFTH THIRD BANK                             Florida Dept. of Revenue
231 Forsyth St. #130                           MD# ROPS05 BANKRUPTCY DEPT                      Bankruptcy Unit
Jacksonville FL 32202-3380                     1850 EAST PARIS SE                              P.O. Box 6668
                                               GRAND RAPIDS MI 49546-6253                      Tallahassee, FL 32314-6668


Fortiva                                        (p)INTERNAL REVENUE SERVICE                     Internal Revenue Service
PO Box 105555                                  CENTRALIZED INSOLVENCY OPERATIONS               PO Box 7346
Atlanta, GA 30348-5555                         PO BOX 7346                                     Philadelphia, PA 19101-7346
                                               PHILADELPHIA PA 19101-7346
                                 Case 3:16-bk-04615-JAF             Doc 65          Filed 06/29/21     Page 4 of 5
Kevin W. Harper Investments                          La Estancia Apartments                               Mayo Clinic
3000 Smoot Road, Suite A                             5141 Shenandoah Avenue                               4500 San Pablo Rd,. S
Smoot, WV 24977-9602                                 Unit 25                                              Jacksonville, FL 32224-3899
                                                     Jacksonville, FL 32254-1450


Navy Federal Credit Union -                          Navy Federal Credit Union -                          (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Attention: Bankruptcy                                PO Box 3000                                          PO BOX 41067
Po Box 3000                                          Merrifield, VA 22119-3000                            NORFOLK VA 23541-1067
Merrifield, VA 22119-3000


(p)PROFESSIONAL DEBT MEDIATION                       Progressive Insurance                                Quantum3 Group LLC
7948 BAYMEADOWS WAY                                  6300 Wilson Mills Road                               for Sadino Funding LLC
2ND FLOOR                                            Cleveland, OH 44143-2182                             PO Box 788
JACKSONVILLE FL 32256-8539                                                                                Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for -                    SANTANDER CONSUMER USA, INC.                         Santander Consumer USA
Sadino Funding LLC                                   P.O. BOX 560284                                      P O Box 961245
PO Box 788                                           DALLAS, TX 75356-0284                                Fort Worth, TX 76161-0244
Kirkland, WA 98083-0788


Suntrust Bank                                        (p)TEMPOE LLC DBA WHY NOT LEASE IT                   The Dentist Place
Po Box 85052                                         ATTN BOB HOLWADEL                                    1695 Wells Road
Richmond, VA 23285-5052                              720 EAST PETE ROSE WAY SUITE 400                     Orange Park, FL 32073-6208
                                                     CINCINNATI OH 45202-3576


United States Attorney                               Wells Fargo Bank                                     Marsha M Brown +
300 North Hogan St Suite 700                         PO Box 45092                                         Douglas W. Neway, Chapter 13 Trustee
Jacksonville, FL 32202-4204                          Jacksonville, FL 32232-5092                          Post Office Box 4308
                                                                                                          Jacksonville, FL 32201-4308


T. Eileen Dolaghan +                                 United States Trustee - JAX 13/7 7 +                 Richard B Storfer +
Dolaghan Law, P.A.                                   Office of the United States Trustee                  Rice Pagatch Robinson & Schiller, P.A.
P.O. Box 41125                                       George C Young Federal Building                      101 N.E. Third Avenue, Ste. 1800
Jacksonville, FL 32203-1125                          400 West Washington Street, Suite 1100               Fort Lauderdale, FL 33301-1252
                                                     Orlando, FL 32801-2210

Douglas W Neway +                                    John J Freeman Jr. +                                 Wendy L Mummaw +
Post Office Box 4308                                 Douglas W. Neway, Chapter 13 Trustee                 Office of General Counsel
Jacksonville, FL 32201-4308                          Post Office Box 4308                                 117 West Duval Street
                                                     Jacksonville, FL 32201-4308                          Jacksonville, FL 32202-3734




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Fifth Third Bank                                     Internal Revenue Service -                           Portfolio Recovery Associates, LLC -
38 Fountain Square Plaza                             400 W Bay Street, #35045                             POB 41067
Cincinnati, OH 45263                                 Jacksonville, FL 32202                               Norfolk, VA 23541
                                Case 3:16-bk-04615-JAF                Doc 65       Filed 06/29/21        Page 5 of 5
Professional Debt                                      Tempoe LLC                                           (d)Why Not Lease It -
7948 Baymeadows Way                                    720 E Pete Rose Way                                  1750 Elm Street #1200
Jacksonville, FL 32256-9000                            Suite 400                                            Manchester, NH 03104
                                                       Cincinnati Oh 45202




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Jerry A. Funk                                       (d)PERITUS PORTFOLIO SERVICES II, LLC, LLC/Wo        (u)Note: Entries with a ’+’ at the end of the
Jacksonville                                           PO BOX 141419                                        name have an email address on file in CMECF
                                                       Irving, Tx 75014-1419                                -------------------------------------------
                                                                                                            Note: Entries with a ’-’ at the end of the
                                                                                                            name have filed a claim in this case

End of Label Matrix
Mailable recipients      53
Bypassed recipients       3
Total                    56
